Citation Nr: 0315350	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-operative 
right shoulder impingement.

2.  Entitlement to service connection for post-operative left 
shoulder impingement.

3.  Entitlement to service connection for residuals of 
cervical spine decompression.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for bilateral tinnitus.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to an increased (compensable) disability 
rating for left ear hearing loss.

8.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbar spine, currently 
rated as 20 percent disabling.

9.  Entitlement to a disability rating for post-traumatic 
stress disorder (PTSD) in excess of 30 percent for the period 
from September 18, 1997 to June 21, 2001.

10.  Entitlement to a disability rating for PTSD in excess of 
70 percent for the period from June 22, 2001, forward.

11.  Entitlement to an effective date earlier than June 22, 
2001, for the assignment of a disability rating of 70 percent 
for PTSD.

12.  Entitlement to an effective date earlier than June 22, 
2001, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Waco, Texas, Regional 
Office (RO) of the United States Department of Veterans' 
Affairs (VA).  The RO denied service connection for post-
operative impingement of the right and left shoulders, 
residuals of cervical spine decompression, right ear hearing 
loss, bilateral tinnitus, and a skin disorder.  The RO also 
assigned disability ratings of 0 percent for left ear hearing 
loss, and 20 percent for degenerative disc disease of the 
lumbar spine.  The RO assigned ratings for PTSD of 30 percent 
effective from September 18, 1997, and 70 percent effective 
June 22, 2001.  The RO established an effective date of June 
22, 2001, for the grant of a TDIU.


REMAND

Additional development of relevant evidence is necessary 
prior to adjudication of the veteran's claims on appeal.  The 
veteran has indicated that he has received medical treatment 
since 1997 for the conditions relevant to his claims at the 
VA Medical Center (VAMC) in Shreveport, Louisiana.  The 
veteran's claims file appears to contain records from that 
facility for some, but not all, of the period from 1997 to 
the present.  Complete records should be obtained.

New examinations are needed to determine the current 
manifestations of the disorders relevant to the claims on 
appeal, and to obtain opinions as to the likely etiology of 
the conditions for which service connection is at issue.  As 
some of the claims are interrelated, the RO should 
readjudicate the claims after developing additional evidence.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all records of 
the veteran's treatment for orthopedic, 
neurologic, audiologic, and psychiatric 
disabilities from January 1, 1997, 
through the present at the Shreveport, 
Louisiana VAMC.

2.  The RO should schedule the veteran 
for an orthopedic and neurologic 
examination to determine the current 
manifestations of any disorders of the 
lumbar spine, cervical spine, and right 
and left shoulders.  The veteran's claims 
file should be provided to the examiner 
for review.  

a.  With respect to the lumbar spine, the 
examiner should note the frequency and 
duration of symptoms consistent with 
sciatic neuropathy.  The examiner should 
report the presence of muscle spasm; 
neurologic symptoms compatible with 
sciatic neuropathy; the severity of any 
neuritis, neuralgia or nerve paralysis; 
and the range of motion in the 
lumbosacral spine in degrees.  The 
examiner should also report the normal 
ranges of motion in the lumbosacral 
spine.

The examiner should determine whether the 
lumbosacral spine disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

b.  With respect to any current disorders 
of the cervical spine and right and left 
shoulders, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the current disorder 
is related to disease or injury during 
the veteran's service.

3.  The RO should schedule the veteran 
for an audiology evaluation and testing.  
The veteran's claims file should be 
provided to the examiner for review.  
Audiometric test results for both ears 
should be reported.  The examiner should 
note whether the veteran reports having 
tinnitus.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that right ear hearing loss 
and any tinnitus are related to noise 
exposure or other events during service.

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current manifestations of 
his PTSD.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should comment on 
the impact of the PTSD on the veteran's 
occupational and social functioning.

5.  The RO should schedule the veteran 
for a dermatological examination to 
determine the presence and likely 
etiology of any current skin disorders.  
The veteran's claims file should be 
provided to the examiner for review.  For 
each current skin disorder identified, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder is related to skin 
disorders noted in service medical 
records, or to exposure during service to 
Agent Orange or other herbicides 
containing dioxin.

6.  After completing the above 
development, the RO should readjudicate 
the veteran's claims on appeal.

If any benefit remains denied, the case should be returned to 
the Board, if otherwise in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The examinations requested 
in this remand are necessary to evaluate the veteran's 
claims.  His failure to report for scheduled examinations, 
without good cause, could result in the denial of his claims.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


